Citation Nr: 1614916	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  11-22 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee disability. 

2.  Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel
INTRODUCTION

The Veteran served on active duty from April 1980 to November 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In November 2014, the Board denied entitlement to service connection for left and right knee disabilities.  Pursuant to an August 2015 joint motion for remand (JMR), the Court vacated the Board's decision and remanded the matter for compliance with the terms of the JMR. 

In March 2012, a hearing was held before a Veterans Law Judge (VLJ).  The VLJ who presided at this hearing has since retired from the Board, and the Veteran was informed in a September 2015 letter of his right to present testimony at another hearing before a VLJ.  The Veteran failed to respond within 30 days.  

In October 2015, the Board remanded this matter in order to obtain the Veteran's VA treatment records prior to August 2010, specifically records dated in 1997, and to obtain VA records dated since November 2014.  This development remains outstanding. 

On October 22, 2015, the Board received a request to testify at a videoconference hearing before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In March 2012, a hearing was held before a Veterans Law Judge (VLJ).  The VLJ who presided at this hearing has since retired from the Board, and the Veteran was informed in a September 2015 letter of his right to present testimony at another hearing before a VLJ.  The Veteran failed to respond within 30 days and the Board assumed that he did not wish to appear at another hearing.  The matter was then remanded in October 2015 for further development.  

In October 2015, the Veteran indicated that he wished to testify at a video-conference hearing before the Board.  A hearing was scheduled for January 2016 at the RO in Columbia, South Carolina.  In December 2015, however, the Veteran contacted VA to report that he was living in West Virginia, and requested that his claims file be transferred to the Huntington RO.  He also requested that the hearing be conducted that the Huntington RO.  The Columbia RO then notified that Veteran that his scheduled January 2016 hearing was cancelled per his request.  As yet, the Veteran has not been scheduled for a videoconference hearing before the Board at the Huntington, West Virginia, Regional Office.  38 C.F.R. 20.704.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board at the Huntington, West Virginia, Regional Office.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

